Citation Nr: 1602213	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-21 738A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for otitis externa.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss. 

4.  Entitlement to service connection for blurry vision with dizziness (also claimed as night vision), to include as secondary to service-connected disability.   

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability. 

6.  Entitlement to an initial, compensable  rating for hallux valgus of the right foot.

7.  Entitlement to an initial, compensable  rating for hallux valgus of the left foot.

8.  Entitlement to an initial rating greater than 10 percent prior to March 15, 2012, and in excess of 50 percent from that date, for cluster headaches.  

9.  Entitlement to an initial. compensable  rating prior to August 1, 2013, and in excess of 10 percent from that date, for psoriasis.


REPRESENTATION

Appellant represented by:	Walton J. McLeod, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to September 2010.   

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO, inter alia, granted service connection for hallux valgus of both feet, headaches, and psoriasis; but denied service connection for otitis externa, bilateral hearing loss, blurry vision with dizziness, and erectile dysfunction.  The Veteran filed a notice of disagreement (NOD) in April 2011 with respect to the initial ratings assigned for hallux valgus of both feet, headaches, and psoriasis and the denials of  service connection for otitis externa, bilateral hearing loss, blurry vision with dizziness, and erectile dysfunction.  A statement of the case (SOC) with respect to these matters was issued in June 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013.  

Because the Veteran disagreed with the initial ratings assigned for hallux valgus of both feet, headaches, and psoriasis, the Board has characterized the appeal with respect to these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In an interim June 2015 rating decision, the RO, inter alia, increased the ratings for cluster headaches to 50 percent effective from March 15, 2012, and psoriasis to 10 percent effective from August 1, 2013.  As higher ratings for these disabilities are available before and (with respect to headaches, on an extra-schedular basis) after these dates, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal with respect to these disabilities as set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the June 2015 rating decision, the RO also granted service connection for additional disabilities for which claims for service connection had been perfected; namely, numbness of the left and right pinky fingers/loss of hand strength and bilateral inguinal hernias, as this decision granted service connection for right and left ulnar neuropathy and bilateral inguinal hernias.  As such, no appellate review with respect to those matters is indicated.  A supplemental SOC (SSOC) was issued simultaneously with the June 2015 rating decision reflecting the denial of the claims as listed on the Title Page.  

In November 2014, a hearing was held at the RO before a Decision Review Officer.  A transcript of this hearing is of record. 

This appeal has been processed utilizing  the Veterans  Benefits Management System (VBMS) and Virtual VA (VVA)  paperless claims processing systems. 

The Board's decision addressing the claim for service connection for right ear hearing loss is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

An assessment of sensorineural right ear hearing loss was noted during service; the Veteran currently has right ear hearing loss to an extent recognized as a disability for VA purposes; there is competent, credible evidence of in-service noise exposure and symptoms of diminished hearing during and continuing since service; and relatively evenly balanced medical opinions weighing for and against the claim.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the claim for service connection for hearing loss in the right ear, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection may be presumed, for certain chronic diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Goober, 10 Vet. App. 488, 495-96   (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. §3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Notably, Walker appeared to operate on the assumption that sensorineural hearing loss was not considered a "chronic" disease for purposes of 38 C.F.R. § 3.303(b).  This case did not contain any discussion as to whether sensorineural hearing loss came within the definition of an organic disease of the nervous system which is listed as a chronic disease for purposes of 38 C.F.R. § 3.309(a). 

However, VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  As Walker did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

The service treatment reports (STRs) include one dated in April 2010 reflecting complaints of hearing loss associated with loading aircraft on a Flight line (the Veteran DD Form 214 reflects a military occupational specialty with the United States Air Force that would be consistent with such duties), and the assessment after audiometric testing at that time was mild to moderate bilateral sensorineural hearing loss.  The post-service evidence of record includes reports from a May 2012 VA audiology examination reflecting a speech recognition score in the right ear using the Maryland CNC Test of 88 percent, thereby demonstrating current bilateral hearing loss disability in the right ear per VA standards under 38 C.F.R. § 3.385.  

In support of his claim for service connection for hearing loss, the Veteran has reported the onset of symptoms of diminished hearing in service.  Regarding the Veteran's assertions, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr, supra.  See also Layna v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  Thus, although the Veteran cannot diagnose a current hearing loss disability for VA purposes, he is competent to report that he began noticing hearing loss symptoms during service, and that he has continued to experience hearing loss since service to the present. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Veteran has consistently asserted that he has had continuous symptoms of diminished hearing since his, relatively recent, discharge from active duty service in September 2010, and the Board finds no reason to question the veracity of such statements.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also finds significant the fact that the Veteran has been awarded service connection for tinnitus based on his in-service noise exposure.  Thus, there is competent and credible evidence to establish a likely continuity of hearing loss symptomatology since service.  See Walker, supra. 

Furthermore, on the question of whether the Veteran's current right ear hearing loss is etiologically-related to service, there are two conflicting opinions, with a negative opinion in this regard rendered by a VA clinician in April 2013 and a positive opinion rendered by a clinician in November 2013.  The rationale for the positive November 2013 opinion was as follows: 

According to his service medical record and VA records[, the Veteran] has [m]ild to moderate hearing loss in both ears and tinnitus.  His required military duties resulted in occupational exposure to jet aircraft engine noise, gunshot noise[,] and other loud occupational hazardous noises.  His hearing loss [is]  more likely than not related to his military service considering his young age[] and the extreme occupational noise environment that he was required to perform his military duties in.  

The Board finds that the November 2013 opinion, which is documented to have been based on a review of the record, contains a sufficiently detailed rationale-which is also consistent with documented in-service clinical findings and nature of the Veteran's service-to place the probative weight of the positive and negative medical opinion evidence in relative equipoise.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In sum, the evidence shows likely significant in-service noise exposure, current sensorineural hearing loss in the right hear to an extent recognized as a disability for VA purposes; and competent medical and credible lay evidence tending to establish a link between the Veteran's hearing loss and in-service noise exposure.  See 38 C.F.R. § 3.303(b); Walker, supra.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Given the totality of the evidence discussed above, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for right ear hearing loss are met. 


ORDER

Service connection for right ear hearing loss  is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.  

Pertinent to all claims remaining on appeal, the  record reflects correspondence in September 2015 requesting records from the VA in connection with a claim by the Veteran for benefits from the Social Security Administration (SSA).  When VA is put on notice of the potential existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ will be directed to obtain from the SSA and associate with the claims file copies of all non-VA records pertaining to any award of SSA disability benefits to the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.

Also, with respect to the claims for service connection remaining on appeal, as there is some indication in the record that the Veteran may have otitis externa, left ear hearing loss, and erectile dysfunction as a result of service, the Board finds that the Veteran must be provided VA examinations that include opinions as to whether these disabilities are etiologically related to service.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 3.159 § (c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Clinical evidence pertinent to this determination, first with respect to otitis, includes STRs reflecting complaints of right ear pain, with an assessment in May 2003 of Eustachian tube dysfunction, and February 2008 STRs documenting  an assessment of right otitis media.  While a September 2010 VA examiner  noted only a remote history of otitis, the examination of the ears preceding the aforementioned November 2013 opinion with respect to hearing loss revealed pertinent findings, to include swelling, serous discharge, itching, and dry and scaly external canals.  As such, it is possible that there is current disability associated with otitis media that may be related to the Veteran's relatively recent, period of service.  

With respect to left ear hearing loss, as noted above, the record includes an April 2010 STR reflecting sensorineural hearing loss in each ear and the November 2013 opinion  linking hearing loss in each ear to service; such evidence .  While the May 2012 VA audiology  examination only revealed hearing loss disability as defined by 38 C.F.R. § 3.385 in the right ear, given the length of time since that examination, it is possible that there has been deterioration in left ear hearing ability such  that further audiology  examination may  reveal hearing loss disability as defined by this regulation in the left ear that may be related to service.   

With respect to erectile dysfunction, the STRs reflect prostate complaints, and the report of an August 2010 BDD (Benefits Delivery at Discharge) examination conducted in service shortly before separation reflects complaints of erectile dysfunction, which the Veteran stated affected sexual relations with his wife.  Given this in service evidence of relevant complaints and the Veteran's assertions as to continuity of problems associated with this condition since his relatively recent discharge from service, it is a possible a VA examination and opinion would demonstrate that he has erectile dysfunction as a result of service and/or one of his multiple service connected disabilities, which in potentially pertinent part include degenerative disc disease of the lumbar spine, bilateral inguinal hernias, and hypertension.   

As for visual problems, while the record does not reflect the need for a VA examination or opinion to address the claim for service connection for such problems, the adjudication of this claim must be deferred pending the completion of the development with respect to obtaining any pertinent SSA records which may be available.  

With respect to the claims for higher  ratings, as regards hallux valgus, in an August 2013 statement, the Veteran's attorney argued that the Veteran's service connected foot disabilities have been misdiagnosed as hallux valgus, currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280, instead of gout, which is rated under the quite different criteria for rheumatoid arthritis under DCs 5002-5017.  The Veteran's attorney submitted reports from a July 2013 foot examination in support of this proposition to the extent that it diagnosed the Veteran with gout.  

However, and following a May 2014 VA examination which resulted in the opinion that the Veteran's gout was not related to service, service connection for gout was denied by a May 2014 rating decision to which the Veteran did not file an appeal.  As such, the appeal with respect to the compensation assigned for hallux valgus currently for consideration by the Board does not include potential entitlement to increased compensation under DCs 5002-5015 on the basis of gout.  

As other diagnostic codes pertaining to the rating of foot disabilities codified at DCs 5276-5284 are potentially applicable, and the Veteran has not been afforded an examination specifically tailored to assess the severity of foot disability which may be attributed to service since, essentially, the August 2010 BDD examination, the  Board finds that a VA examination to assess the severity of the service connected foot disabilities is necessary to fulfill the duty to assist.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

With respect to headaches, the increased rating of 50 percent for such disability was based on a private clinical record dated March 15, 2012, rather than a VA compensation examination, and the Veteran was last afforded a VA examination assessing the severity of his headaches, in terms of the applicable rating criteria, well over two and a half years ago in May 2013.  As such, and in light of the other necessary development in this case, the Board concludes that the Veteran should be afforded a VA examination to obtain the information needed to assesses the severity of this  service-connected headaches that includes a retrospective review of the record to determine if the criteria for a 50 percent rating were met prior to March 15 2012.  Also, given the fact that the 50 percent rating currently in effect is the highest assignable rating for headaches under DC 8100, the examiner should also comment upon whether there are any effects of the Veteran's headaches upon functioning not reflected by the raring criteria so as to potentially warrant consideration of an  extra-schedular rating in excess of 50 percent.      

Finally with respect to psoriasis, since the Veteran was last afforded an examination to assess the severity of this disability in August 2013, he described symptomatology associated with this condition at his August 20014 hearing that  suggests possible worsening symptomatology-to the point that the condition is "really an eyesore" so as to require long sleeves shirts-such that the August 2013 VA examination reports are too stale to equitably assess the severity of the Veteran's psoriasis.  As such, and in light of the other necessary development in this case, the Board concludes that the Veteran should be afforded a VA examination to obtain the information to assess the severity of his service connected psoriasis.  Such an examination will also afforded the examiner the opportunity to conduct a comprehensive review and providing a retrospective opinion addressing whether the criteria for any higher rating is met any time since the September 1, 2010 effective date of the award of service connection.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (obtaining a retrospective medical opinion may be necessary and helpful in certain cases).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in the denial of a claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, in addition to the above-noted SSA records, the AOJ should undertake appropriate action to obtain and associate with the claims file all other outstanding, pertinent medical records, to include any outstanding VA evaluation and/or treatment records.

The AOJ should also give the Veteran the opportunity to provide additional information and/or evidence pertinent to the claims being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA copies of all records, not generated by VA, pertaining to any award of SSA disability benefits to the Veteran.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims being remanded.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination by an otolaryngologist.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician , and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the examination results, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has otitis media that had its onset in or was otherwise incurred in service.  

In providing the requested opinion, the clinician must specifically consider and discuss all pertinent medical and lay evidence, to particularly include all in-and post-service medical records, as well as all lay assertions concerning the nature, onset and continuity of symptoms.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination (if feasible, concurrent with the examination requested above) by an audiologist. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the audiologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the testing results, the audiologist should clearly indicate whether the Veteran manifests hearing loss disability in the left ear per VA standards.  If so, the audiologist should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the left ear hearing loss had its onset in or was otherwise incurred in service, to include likely in-service noise exposure.

In providing the requested opinion, the audiologist must specifically consider and discuss all pertinent medical and lay evidence, to particularly include all in-and post-service medical records, as well as all lay assertions concerning the Veteran's in-and post-service noise exposure, and as to nature, onset and continuity of symptoms of diminished hearing. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination ,by an appropriate physician, for evaluation of any erectile dysfunction.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the examination results, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has erectile dysfunction that (a) had its onset in or was otherwise incurred in service; or, if not, (b) was caused OR is aggravated (worsened beyond natural progression) by any service-connected disability, to include, but not limited to, degenerative disc disease of the lumbar spine, hypertension, and bilateral inguinal hernias.   

In providing the requested opinions, the clinician must consider and discuss all pertinent medical and lay evidence, to particularly include all in-and post-service medical records, as well as all lay assertions as to  the nature, onset and continuity of symptoms.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for a VA examination, by an appropriate medical professional, to assess the severity of the service-connected foot residuals. 

The contents of the entire, electronic claims file in VBMS and Virtual VA), , to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate each disability should be reported in detail. 

The examiner should identify, and indicate the extent, frequency and/or severity, as appropriate, of all manifestations of all manifestations of the service-connected foot disabilities, reporting sufficient clinical findings needed for evaluation of foot disabilities under all applicable DCs pertaining to the rating of foot disabilities.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for a VA examination, by an appropriate medical professional, to assess the severity of the Veteran's service-connected headaches. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA)  to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate each disability should be reported in detail. 

The physician should render findings as to the nature, frequency, and severity of the Veteran's migraine headaches since September 1, 2010, specifically addressing the frequency, severity, and duration of any prostrating attacks.  The examiner should also indicate whether there is evidence, at any point since September 2, 2010, that the Veteran's headache disability resulted in "severe economic inadaptability."  The examiner should also fully identify, and assess the severity of, any manifestations of the Veteran's headaches not contemplated by DC 8100. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for a VA examination, by an appropriate medical professional, to assess the severity of the Veteran's service-connected psoriasis.   

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate each disability should be reported in detail. 

Specifically, the examiner should identify, and indicate the extent, frequency and/or severity, as appropriate, of all manifestations of the Veteran's service-connected psoriasis, reporting sufficient clinical findings needed for evaluation of this disability under the pertinent criteria for rating skin disabilities.

Further, based on review of all pertinent lay and medical evidence, and considering the 10 percent rating awarded from August 1, 2013, the examiner should indicate whether at any time since the September 1, 2010 effective date of the award of service connection -the Veteran's psoriasis has increased in severity; and, if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

10.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims that have been remanded in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

12.  If any benefit sought in connection with the claims being remanded remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


